                Case 1:14-cv-00225-AKH Document 128 Filed 03/25/19 Page 1 of 2

Daniel J. Ratner
                                                    LEVY RATNER, P.C.                                           Richard A. Levy
Daniel Engelstein°                                    Attorneys at Law                                              Special Counsel
Gwynne A. Wilcox"                               80 Eighth Avenue, 8th Floor
                                              New York, New York 10011-7175                                  Kimberly A. Lehmann-
Pamela Jeffrey
                                                                                                             Aleksandr L. Felstiner
Carl J. Levine-
                                                 Telephone (212) 627-8100                                    Jessica I. Apter?
David Slutsky-
                                                 Telecopier (212) 627-8182                                   Rebekah Cook-Mack
Allyson L. Belovin
                                                                                                             Courtney L. Allen
Suzanne Hepner+
                                                     www.levyratner.com
Richard Dorn
Robert H. Stroup
Dana E. t.ossta-
Micah Wissinger•
Ryan J. Barbur
Alexander Rabb
Laureve D. Blackstone•



                                                                            March 25, 2019

      VIA ECF AND FAX TO (212) 805-7942

     Hon. Alvin K. Hellerstein
     United States District Judge
     United States District Court for
     the Southern District of New York
     500 Pearl Street
     New York, NY 10007-1312

              Re:         Request for Extension of Time and Leave to Move for Summary Judgment
                          Delta Pilots Association v. Melvin, No. 1:14-CV-000225-AKH

     Dear Judge Hellerstein:

             This firm represents the Defendant Russell Melvin in this matter. We write to request
     permission to move for summary judgment and to modify the current briefing schedule
     concerning Plaintiffs motion for summary judgment. (Dkt. 113). Defendant's response to
     Plaintiffs motion is currently due March 29, 2019. (See Minute Entry dated 2/22/2019).

             In the course of preparing Defendant's response to Plaintiffs summary judgment motion,
     we have determined that Defendant has grounds for summary judgment in his favor which we
     believe are likely to dispose of this matter without the need for trial. Rather than proceed to a
     jury trial unnecessarily, we respectfully request permission to move the Court for summary
     judgment. In order to permit Defendant to submit a consolidated Local Rule 56.1 Statement,
     Defendant proposes serving and filing our response to Plaintiffs summary judgment motion at
     the same time that we serve and file our motion for summary judgment, and we seek the Court's
     permission to do so on April 15, 2019 rather than the current deadline of March 29, 2019. We
     propose that Plaintiff respond to Defendant's motion and reply on its own motion by May 15,
     2019 and that Defendant reply on our motion by May 29, 2019.

            Plaintiffs counsel has communicated that Plaintiff opposes this request as untimely
     under Rule 56(b) and the Court's scheduling order of February 22, 2019 and on other grounds.

            There have been no previous requests for extension. We appreciate the Court's
     consideration of this matter.


                                          0
             "Admitted in NY, MA and DC   Admitted in NY and NJ   •Admitted in NY and CT   "Admitted in NY and DC
                    Case 1:14-cv-00225-AKH Document 128 Filed 03/25/19 Page 2 of 2
 LEVY RATNER, P.C.




                                                                Very truly yours,

                                                                  17         ~
                                                                 t-t;d;lt cct_f-cJM -1 a_
                                                                Dana E. Lossia

          DEL:del

          cc:   Lee R.A. Seham, Seham, Seham, Meltz & Petersen, LLP
                Nicholas Paul Granath, Seham, Seham, Meltz & Petersen, LLP




.....,.
